Peters, J. (dissenting).
We respectfully dissent from the majority’s conclusion that the second prong of the Aguilar-Spinelli (see, Spinelli v United States, 393 US 410; Aguilar v Texas, 378 US 108) test was not met here (see, People v Hetrick, 80 NY2d 344, 348).
Mindful that the "raison d’etre of all * * * judicial tests * * * enunciated by the courts with respect to informants’ tips is to ensure that no arrest or search will be made without *926probable cause * * * [w]e must not become so involved in the intricacies of judicial rule-making that we lose sight of this ultimate aim” (People v Rodriguez, 52 NY2d 483, 493).
It is well established that even double hearsay may be utilized to show probable cause so long as the requirements of Aguilar-Spinelli are met (see, People v Parris, 83 NY2d 342, 347; People v Greene, 153 AD2d 439, lv denied 76 NY2d 735, cert denied 498 US 947). We believe that here, the precise nature of the hearsay information related to the police by Jameel Clinton, Jamal Clinton’s twin brother with whom he resided, coupled with both Jamal’s prior admission of his involvement in the Broadway Grocery armed robbery and other information gleaned from police interviews, permitted the officers to make the reasonable inference that such information had been provided to Jameel by his brother.
According to Detective Jeffrey Whitaker, who interviewed Jamal after the Broadway Grocery robbery, Jamal admitted that two days prior to the robbery "he met up with some people at the Coastal Mart on the corner of Broadway and Franklin Street in the city”. One was named Ed or E, a black male about 5 feet 9 inches tall who was wearing a red baseball cap. Another individual named Jab, a bit taller, 5 feet 11 inches, was also present wearing a Boston or a White Sox baseball cap. He described the third person he met there as Hispanic. Jamal said that they told him that they were going to rob the Broadway Grocery and then he agreed to act as their lookout.
Two days after that interview, at approximately 3:00 a.m. on August 25, 1993, Whitaker arrived at the Cumberland Farms in the City of Kingston, Ulster County, where a second armed robbery, not far from the first, had taken place. There he learned that the robbers were both black males, relatively young, who were wearing sweatshirts, dark clothing and had, like the Broadway Grocery robbery, brandished a gun. At 7:30 a.m. that same day, Detective James Brodhead of the Kingston Police Department interviewed Dhasan McComb, who told him that on the day before the robbery he was advised by his friend Tyrone, who he had met through Jamal, that Karl Wheeler intended to rob the Cumberland Farms. McComb further disclosed that he had heard that Wheeler had also robbed the Broadway Grocery and that on the evening following that robbery, he saw Wheeler wearing new clothes. Officer Gary Brooks was then dispatched to find Jamal. When he arrived at Jamal’s residence, he encountered Jameel. After advising Jameel that he believed that Jamal had been involved in a robbery, Jameel told Brooks that Jamal was not at home but could be found at *92760 Van Deusen Street with two persons who had committed the armed robbery at Cumberland Farms—Mario Perez and defendant. Jameel additionally told Brooks that the gun that had been used in the Cumberland Farms robbery was at the Van Deusen Street residence.
Since the information regarding the involvement of defendant was consistent with information gleaned from the independent investigation conducted by the police earlier that day,* the arresting officers immediately went to 60 Van Deusen Street and knocked on the door. A young girl, approximately 12 years old, was told that they were looking for Mario Perez. She left to summon her mother while the police remained in the doorway. When her mother learned of the reason for their presence, she began yelling and screaming. Thereafter, the gun was discovered and the arrest occurred.
As we have previously noted, "[t]he 'basis of knowledge’ requirement, focusing on the trustworthiness of the information, can be satisfied either by the informant’s own description of the underlying circumstances personally observed or, failing this, by police investigation that corroborates defendant’s actions or develops information consistent with detailed predictions by the informant” (People v O’Donnell, 146 AD2d 923, 924-925; see, People v Greene, 153 AD2d 439, supra). With these precepts at hand, we find that when armed with disclosure of the location of the perpetrators and the weapon, the exigencies of the situation made the conduct of the police officers imperative. " 'The Fourth Amendment does not require police officers to delay in the course of an investigation if to do so would gravely endanger their lives or the lives of others’ ” (Dorman v United States, 435 F2d 385, 392). Each consideration set forth in Dorman v United States (supra) was present: a crime of violence, a reasonable belief that the suspect is armed, probable cause including "reasonably trustworthy information” to believe that the suspect has committed the crime, a strong reason to conclude that the suspect is located in the premises being entered, a likelihood that the suspect will escape if not apprehended swiftly and the officers’ peaceable entry (supra, at 392-393; see, People v Levine, 174 AD2d 757, lv denied 79 NY2d 829; People v Gordon, 110 AD2d 778).
For these reasons, the judgment of County Court should be affirmed in its entirety.
White, J., concurs. Ordered that the judgment is reversed, on the law and the facts, motion to suppress granted and indictment dismissed.

 This information was also consistent with Jamal’s prior admissions against penal interest.